DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 10 and 16: 
Claims 5, 10 and 16 recite, “the particular code”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 8,751,738 B2 (Green) in view of US Patent Application Pub. No. US 2010/0169253 A1 (Tan) in further view of US Patent Application Pub. No. US 2010/0268907 A1 (Ouren) in further view of the Japanese Patent Application Publication JP2010108253A, published 13 May 2010, with first named inventor Iguchi Shinya (Shinya) [Note: citations to Shinya correspond to the numbering scheme of the translated copy provided as “NPL”]. 
Regarding claim 6 and analogous claims 1 and 12:
Green discloses, an apparatus (virtual machine host computer (104) and virtual machine host computer (106) [Fig. 1]) comprising: a processing device (the computer systems may be implemented according to the description for [Fig. 8]. The computer systems include a computer (810) with a processing unit (820); and a non-transitory computer readable memory storing instructions executable by the processing device that upon such execution cause the processing device to perform operations comprising (the computer (810) includes computer readable media, including non-volatile/non-transitory computer readable media for implementing the disclosed invention [Col 10: line 40 – Col 11: line 50]) providing, by a host system (104), a virtual environment to a guest device (the virtual machine (102A) (i.e. guest device) runs on the host (104) (i.e. the host provides a virtual environment to the VM (102A) [Fig. 1]) and providing the guest device access to a source storage device managed by the host system (the source storage location (108) includes virtual hard disk (112A) (i.e. source storage device) [Fig. 1]. Migration from the source storage device to the target storage device may be performed by a virtual machine management system internal to the hosts (i.e. the storage device is managed by the host system) [Col 3: lines 45-55]. The virtual machines need not participate in the migration of the virtual disk (i.e. the storage is managed by the host system) [Col 4: lines 4-39]); initiating migration of contents of the source storage device to a destination storage device (migration of the VHD is initiated by a migration agent [Col 3: lines 45-55]); and before completing migration of the source storage device to the destination storage device, providing the guest device access to the destination storage device instead of the source storage device (by disclosing that the virtual machine execution may move before/during movement of the storage data. In this case, data reads may be serviced from data stored on the target storage location if it has the data region requested (i.e. providing the guest device access to the destination storage device instead of the source storage device) [Col 7: lines 5-57] [Col 9: lines 32-57] [Fig.7]). 
Green does not explicitly disclose, but Tan teaches suspending the virtual environment for the guest device and discontinuing access to the source storage device by the guest (by disclosing that in a VM migration operation [Fig. 8], the source host (805) pre-copies some of the memory state (835), and then quiesces (845) the execution of the VM on the source host (i.e. suspending the virtual environment for the guest device and discontinuing access to the source storage device by the guest), and then sends non-volatile state information to the destination host (810) [0112-0118]) and resuming the virtual environment for the guest device (by disclosing that at step (855), the control of the VM is transferred to the destination host, and the destination host resumes execution of the VM on the destination host (i.e. resuming the virtual environment for the guest device) [0119] [Fig. 8]. The transfer of control may happen through a communication protocol that ensures the VM is never executing on both hosts at the same time [0119-0122]. The migration may occur before all of the data for the VM has been transferred to the destination host [0124]. In this case, the missing data on the target host may be handled as page faults and paged in from the source host [0124]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the migration of the VM from the source to the target host disclosed by Green to include the quiescing of the VM before transfer, transferring the non-volatile state data, and then resuming the VM on the target host with the communication protocol between the hosts to ensure that the VM does not execute on both hosts at the same time as taught by Tan.
One of ordinary skill in the art would have been motivated to make this modification because it is important to ensure that the VM does not execute on both hosts at the same time, and proper handling of the memory during migration is important to minimize the impact on performance and availability of the VM being migrated, as taught by Tan in [0015] [0119].
Green does not explicitly disclose, but Ouren teaches, the operations further comprising modifying a logical to physical mapping of the destination storage device such that each logical address in the logical to physical mapping is associated with an invalid mapping that indicates that the data associated with the logical address is invalid (by teaching that a logical partition (150) (i.e. a virtual machine (i.e. a guest device)) runs via a hypervisor (i.e. virtual machine manager) on a computer [0003-0004] [0027]. The logical partitions execute using virtual memory instead of physical memory (i.e. virtual hard disks of Green) [0004]. The logical partition (150) may be allocated a number of pages of main memory for its virtual memory [0005] [0030]. The pages that do not fit in main memory may be stored in an offline physical page [0030-0031]. The offline physical pages are retrieved as needed as part of a process known as page swapping [0030-0031]. Multiple logical partitions may run on one computer [0047] [Fig. 2]. There is a separate set of page tables that map virtual to physical addresses for each of the logical partitions (i.e. logical to physical mapping of the destination storage device) [0051] [Fig. 3A].  The hypervisor creates a virtual to physical address translation (mapping) for the logical partitions, and stores the translations in the physical page table (362) [0052]. In this way, the logical partitions may access memory using the physical page table (362). The physical page table includes a field that stores a value that indicates whether or not the translation of the virtual address to the corresponding physical address is valid (i.e. an invalid mapping that indicates that data associated with the logical address is invalid) [0053]. As the physical page table is limited in size, the entries in the physical page table may not have valid translations [0054]. Accordingly, the hypervisor executes a tuning operation to tune the number of pages allocated to each of the different logical partitions so that underutilized pages for a partition may be allocated to other partitions [0080]. The hypervisor performs this tuning by invalidating (i.e. modifying a logical to physical mapping) a random set (i.e. a logical to physical mapping of the destination storage device) of virtual to physical address translations in the physical page table (362) (i.e. such that each logical address (i.e. of the random set) in the logical to physical mapping is associated with the invalid value (i.e. indicating that the mapping is invalid and therefore that data associated with the logical address is invalid) [0073] [0092] [0111] [Fig. 8]) in response to a read request that attempts to read the data from a logical address mapped with an invalid mapping, generating an error event (by teaching that in response to a processor (101) attempting to access (i.e. read or write) data to a page with a logical address that has an invalid mapping, a page fault occurs (i.e. generating an error event) [0053]) and in response to a write request to write data to a logical address mapping to the invalid physical address: updating the logical to physical mapping for the logical address with a physical address to which the data is to be written; and writing the data to the physical address (by teaching that if the processor accesses (i.e. as part of a read or write operation) a mapping that indicates it is not valid, the processor will look for whether the shared pages exists or if it does not exist, whether it must be read in or paged in from the offline pages. In this way, in response to a partition accessing or referencing a virtual address during execution of its programs, the hypervisor creates (i.e. updates) a logical address to physical address mapping in the physical page table (362) for the invalid mapping. Then the processor reads the physical page table in order to access (i.e. read data and write data to) the shared physical pages (162) (i.e. for a write request, the processor will write the data to the physical address updated in the physical page table (362)) [0052-0054]. This is further evidenced by the disclosure in [0056], which indicates that the partition then writes the data to the shared physical page, through the operating system (i.e. using the physical page table to write the data at the physical address [0052]), after the mapping is updated after the physical page for writing the data is determined by the hypervisor [0057]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the programming of the virtual machine hosts (i.e. including the source and destination hosts) as disclosed by Green to include the cache and physical page tables for multiple VMs operating on the virtual machine hosts, for accessing their corresponding storage (i.e. virtual hard disks) and to include invaliding a random set of the virtual to physical translations in the physical page table (i.e. logical to physical mapping of the destination storage device) as part of a tuning operation and updating the page tables in response to read and write requests, and generating page faults for translations without a valid mapping as taught by Ouren. 
One of ordinary skill in the art would have been motivated to make this modification because operating multiple logical partitions (i.e. guest devices) on each computer allows for increased parallelism and workload capacity, and virtual memory can make programming of applications within a partition (i.e. guest device) easier and make the use of physical memory more efficient as taught by Ouren [0003-0004]. Since the physical page table is limited in size, a tuning operation performed by the hypervisor (i.e. virtual machine manager of Green) may be used to reduce the overall load weight of a partition by allowing underutilized pages to be allocated to other partitions, as taught by Ouren in [0054] [0080]. 
Ouren does not explicitly disclose, but Shinya teaches that the invalid mapping may be indicated with an invalid physical address (by teaching that in a table storing mappings between logical and physical addresses, when the data corresponding to the logical page is not stored in memory (i.e. when the translation is invalid), an invalid physical address may be used [0154], such as 0xFFFFFF [0154], but when the data is stored in memory (i.e. when the translation is valid), the physical address is indicated [0140] [0154]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invalid mapping indicated with an invalid field, where when the valid field indicates the data is valid, the data is stored in the memory [0053], and when the data field is invalid, the data may have to be swapped in or read from the offline physical pages (i.e. the data is not stored in memory (102)) into the shared physical pages (162) in memory (102) as disclosed by Ouren to include using the validity of the physical address to indicate whether the data is stored in the memory or not as taught by Shinya because it would have only required the simple substitution of known elements according to known methods to yield predictable results. Ouren teaches keeping track of whether a translation is valid or invalid using a valid field (indicating whether the data is stored in memory or not), but does not teach doing so using the physical address, and Shinya teaches that the physical address may be used to determine whether the data is stored in memory or not based on whether the physical address is a valid or invalid value. Accordingly, one of ordinary skill in the art would have appreciated that the valid/invalid indicator taught by Ouren could be substituted for using valid and invalid physical addresses as taught by Shinya, which would have led to the predictable result of being able to determine the validity or invalidity of mappings based on whether the physical address was valid or not and the claimed invention would have been obvious to one of ordinary skill in the art. 
Regarding claim 7 and analogous claims 2 and 13:
The apparatus of claim 6 is made obvious by Green in view of Tan in further view of Ouren in further view of Shinya (Green-Tan-Ouren-Shinya). 
Green further discloses, providing the guest access to the destination storage device over a logical interface of the destination storage device (by disclosing that the target storage device is a virtual hard disk (as it is not physical, interfacing with it requires a virtual (i.e. logical) interface rather than a physical one) [Fig. 2]).
Regarding claim 8 and analogous claims 3 and 14:
The apparatus of claim 7 is made obvious by Green-Tan-Ouren-Shinya. 
Green further discloses, directing write requests from the guest device to the destination storage device (by disclosing that the writes from the VM (i.e. guest device) may be mirrored to the target virtual disk (i.e. directed to the destination storage device) in order to perform the migration [Fig. 2] [Col 5: lines 31-62] [Col 9: lines 27-31] [Fig. 7])
Regarding claim 11: 
The apparatus of claim 6 is made obvious by Green-Tan-Ouren-Shinya. 
Green further discloses, wherein the processing device is a memory management module (by teaching that the processing unit (820) is coupled to the system memory (830) by a system bus (821) (i.e. the processing device is a memory management module (i.e. because it operates on the system memory via the system bus)) [Col 10: lines 24-39]. The system memory includes computer storage media. Furthermore, the RAM (832) typically contains data and/or program modules that are immediately accessible to and or presently being operated on by processing unit (820) (i.e. the processing device is a memory management module (i.e. because it operates on data stored in memory)) [Col 11: lines 3-15]. Furthermore, the processing unit executes the programs (i.e. the virtual machine management system [Col 3: lines 45-55]) for the performance of the inventive disclosure, such that migrating the data from on VM to another by the software of the computer systems is performed by the processing device (i.e. the processing device is a memory management module) [Col 10: lines 24-39]).
Regarding claim 10 and analogous claims 5 and 16:
The apparatus of claim 6 is made obvious by Green-Tan-Ouren-Shinya. 
Green does not explicitly disclose, but Ouren teaches, the operations further comprising generating an error event in response to a read request that attempts to read the data from a logical address mapped to the particular code (according to the analysis performed for claims 6, 1 and 12 where the invalid physical address corresponds to “the particular code”). 

Response to Arguments/Amendments
In response to the amendments to the claims, the previous objections to the claims are withdrawn. 
In response to the amendments to the claims, new 35 U.S.C. §112(b) rejections to claims 5, 10 and 16 have been made as seen in the corresponding rejection section above.
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. US 9,053,007 B2 (Nishikubo) – teaches keeping track of invalid mappings using an invalid value for a physical address [Fig. 3] [Col 6: lines 33-41].
US Patent No. US 8,793,461 (Orikasa) – teaches keeping track of invalid mappings using an invalid value for the real page (402) mapped to the virtual page (401) [Col 7: lines 8-35]. 
US Patent Application Pub. No. US 2011/0055458 A1 (Kuehne) – teaches that special codes indicating whether a mapping is invalid or not, such as storing 0xffffff for the physical address of the page, allow for mappings to be tracked without the need for an invalid page table [0058] [0103] [0129]. 
US Patent Application Pub. No. US 2014/0020086 (Tanikawa) – teaches that storing invalid mappings includes writing an invalid value, for example 0xFFFFFFFFF, to the physical address field of the mapping for the virtual device address [0080]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139      

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139